Citation Nr: 1533273	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  13-18 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and an anxiety disorder.

3. Whether new and material evidence has been received to reopen a claim of service connection for chronic obstructive pulmonary disease (COPD). 

4. Entitlement to a rating in excess of 60 percent for ischemic heart disease, status-post stent placement.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & Spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1967 to September 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2011 and February 2014 rating decisions of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The October 2011 rating decision, in pertinent part, reopened the Veteran's claim for service connection for PTSD but denied service connection for PTSD (also claimed as anxiety condition/attacks).   The February 2014 rating decision, in pertinent part, declined to reopen the claim of service connection for COPD, and denied an increased rating for ischemic heart disease and entitlement to TDIU.

Regarding the Veteran's claim of service connection for PTSD, although the RO reopened this claim in the October 2011 rating decision, the question of whether new and material evidence has been received to reopen such claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

Also as an initial matter related to the Veteran's claim for an acquired psychiatric disorder, the Board notes that in August 1996, the RO issued a rating decision that, while addressing multiple psychiatric diagnoses in addition to PTSD, including anxiety neurosis and dysthymia, only specifically denied the claim of service connection for PTSD.  The Veteran filed a new claim for service connection for PSTD in February 2005, and the ensuing May 2005 rating decision found that no new and material evidence had been submitted to reopen the claim.  In the October 2011 rating decision (appealed and perfected to the Board), the RO (as discussed briefly above) reopened the claim of service connection for PTSD but denied service connection for PTSD (also claimed as anxiety condition/attacks).  The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran claims service connection, he is not claiming service connection for a specific diagnosis, but for his symptoms regardless of the diagnosis; and the claim encompasses the underlying condition, regardless of diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  The Court has further held that:

[I]n determining whether new and material evidence is required [to reopen a finally decided claim], the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries", or whether it is evidence tending to substantiate an element of a previously adjudicated matter.

Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (citations omitted).  In light of the foregoing, the Board has recharacterized the Veteran's psychiatric claims to consider any acquired psychiatric disorder based on the reopening of the PTSD claim and the current mental health diagnoses of record.

In June 2015, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file. 

Also in June 2015, the Veteran filed a claim for service connection for lung cancer, to include as due to herbicide exposure; peripheral neuropathy of the bilateral upper and lower extremities, to include as due to herbicide exposure; hearing loss; tinnitus; and erectile dysfunction.  See June 2015 VA Form 21-526EZ.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and an anxiety disorder; whether new and material evidence has been received to reopen the claim of service connection for COPD; entitlement to an increased rating for ischemic heart disease, status-post stent placement; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. An unappealed August 1996 rating decision denied service connection for PTSD based essentially on a finding that there was no confirmed diagnosis of that disability; a subsequent unappealed rating decision in May 2005 continued the denial.

2. Evidence received since the May 2005 rating decision that declined to reopen a claim of service connection for PTSD is new and material in that it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim.
CONCLUSIONS OF LAW

1. The May 2005 rating decision that continued the denial of service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

2. New and material evidence has been received to reopen the issue of service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In particular, this decision grants in full that portion of the claim that is being addressed (i.e., the request to reopen a claim of service connection for PTSD).  As this decision is completely favorable to the Veteran, there is no reason to belabor the impact of the VA's duty to notify and assist on these matters.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

I. Legal Criteria, Factual Background, and Analysis

The Veteran's appeal regarding PTSD arises out of his contention that this disability is etiologically related to his active duty military service.  

Service connection for PTSD was denied initially by an August 1996 rating decision, based essentially on a finding that there was no confirmed diagnosis of that disability.  A May 2005 rating decision continued the denial of service connection for PTSD, finding that no new and material evidence had been submitted to reopen the claim.  The Veteran did not appeal that decision.  
In December 2010, the Veteran filed a claim for service connection for anxiety attacks.  This was construed by the RO as also being a request to reopen his previously denied claim of service connection for PTSD.  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

In Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Evidence received since the May 2005 rating decision includes March to October 2005 treatment records from the Jacksonville, Florida Vet Center.  Although these treatment records were submitted by the Veteran in conjunction with his December 2010 claim for service connection, the Board recognizes that Vet Centers are community-based programs that are part of VA.  Therefore, any records generated by these Vet Centers are considered to be in the constructive possession of VA from the date of their creation.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As the Vet Center treatment records submitted by the Veteran include dates falling within the one-year appeal period following the May 2005 rating decision, the Board has considered as an initial matter whether 38 C.F.R. § 3.156(b) is for application in this case.  
Under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period of a rating decision will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Here, the Jacksonville, Florida Vet Center treatment records that were generated after the May 2005 rating decision (i.e., the June to October 2005 treatment records) may not be considered new and medical evidence, as they contain only notations regarding the Veteran's failure to report for scheduled appointments.  Therefore, 38 C.F.R. § 3.156(b) is not for application in this case, and the Veteran must submit new and material evidence in order to reopen his claim of service connection for PTSD, as the May 2005 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b).

As indicated, the evidence received since the May 2005 rating decision includes the Veteran's March to October 2005 treatment records from the Jacksonville, Florida Vet Center.  These show that in March 2005 and April 2005, the Veteran was given diagnoses of PTSD.  Also received subsequent to the May 2005 rating decision is the report from an October 2008 VA psychiatry initial evaluation wherein PTSD was diagnosed, and the report from an August 2008 clinical and mental status evaluation that was conducted as part of the Veteran's claim for Social Security Administration (SSA) disability benefits.  During that evaluation, PTSD was also diagnosed.  As these treatment records address the basis for the prior denial of the Veteran's claim (i.e., the lack of a confirmed diagnosis of PTSD), the Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD, and therefore raises a reasonable possibility of substantiating such claim.  See Shade, 24 Vet. App. at 117-18.  Thus, the Board finds that the additional evidence is both new and material, and the claim for entitlement to service connection for PTSD is reopened.


ORDER

The appeal to reopen a claim of service connection for PTSD is granted.


REMAND

Acquired psychiatric disorder

The Veteran seeks service connection for an acquired psychiatric disorder, which he asserts is a result of his active duty military service, and particularly his service in the Republic of Vietnam.  The Veteran's military occupational specialty was "field wireman" and his service personnel records show he participated in at least one campaign while stationed in the Republic of Vietnam; therefore, his accounts of having served under combat conditions are consistent with the circumstances of his service, and not in dispute.

It is well-established, however, that the existence of a current disability is the cornerstone of any claim for VA disability compensation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that service connection cannot be granted "[i]n the absence of proof of a present disability.").  The Court has held that this requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); but see Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (holding that "when the record contains a recent diagnosis of a disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.").  

The only psychiatric disability diagnosed at the time of the Veteran's December 2010 claim for service connection or during the pendency of that claim is an anxiety disorder.  In October 2011, an opinion was obtained from a VA psychologist to determine whether this disability was related to the Veteran's service.  The examiner stated, "It would be resort to mere speculation to opine as to whether [his] Anxiety Disorder [not otherwise specified] is related to his conceded military combat experience," and explained that his treatment records did not reflect any recent treatment for anxiety or another mental health disorder, and that prior VA screenings for trauma related symptoms had been negative.  The examiner further noted that prior records indicated intercurrent stressors of chronic health concerns and financial distress.

The Board finds it significant, however, that although the VA examiner appears to be stating that she cannot provide an opinion as to the etiology of the Veteran's anxiety disorder because he has not been seeking treatment for the disorder, she had also indicated that an examination of the Veteran was not indicated because an opinion could be "easily rendered based on [a] review of the objective medical data and medical literature."  These appear to be contradictory statements given that the examiner could not provide an opinion without resorting to speculation after reviewing only the Veteran's treatment records.  The Board reminds that lay evidence may not be determined to be lacking in credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Therefore, the Board finds the October 2011 medical opinion to be inadequate and that another VA examination for a medical opinion is required. 

Regarding PTSD, the Board notes that the Veteran's treatment records show he was last given a diagnosis of this disability in 2008, at least two year prior to his current claim for service connection, which was filed in December 2010.  Further, when examined by a psychologist in March 2011, she stated that she could not confirm a diagnosis of PTSD, and explained that this opinion was based on her thorough review of the Veteran's self-reported history as well as his military and medical treatment records.  She also noted that VA screens for PTSD had been negative in January 2006, July 2007, September 2008, and in January 2011.

The examiner did not discuss, however, that PTSD had been diagnosed by a VA clinician in October 2008 and by the Vet Center in March/April 2005.  [The Veteran's SSA reports were not available for review at the time of the March 2011 VA examination.]  Further, as was explained above, it is not sufficient for an examine to provide a negative opinion based solely on the fact that a veteran is not seeking active treatment for the claimed disability.  As this appears to be the basis for the March 2011 VA medical opinion, the Board finds it likewise inadequate and determines that a new VA examination for a medical opinion is required. 

Prior to obtaining a new medical opinion in this matter, however, it is noted that at the June 2015 Board hearing, the Veteran testified that he is currently receiving psychiatric treatment/counseling.  Accordingly, updated treatment records should be obtained and then an examination afforded.

COPD, Ischemic heart disease, TDIU

According to 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement (NOD) and completed by a substantive appeal after a statement of the case (SOC) is furnished to the appellant.  In essence, the following sequence is required: There must be a decision by the RO, the claimant must express timely disagreement with the decision (by filing an NOD within one year of the date of mailing of notice of the RO decision), VA must respond by explaining the basis of the decision to the claimant (in the form of a SOC), and finally, the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203.

Here, a February 2014 rating decision (in pertinent part) declined to reopen the claim of service connection for COPD, denied an increased rating for ischemic heart disease, and denied entitlement to TDIU.  In a statement received in September 2014, the Veteran expressed disagreement with those determinations.  The RO has not issued an SOC in these matters.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this occurs, the Board must remand the case and instruct the RO that the issues remain pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.9(c).  The Veteran is advised that his claims to reopen the claim of service connection for COPD; of entitlement to an rating in excess of 60 percent for ischemic heart disease, status-post stent replacement; and of entitlement to TDIU, are not before the Board at this time, and will be before the Board only if he timely files a substantive appeal after an SOC is issued.
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. 	Ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for his acquired psychiatric disorder, to include PTSD and an anxiety disorder, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation.  

Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran.

2. 	Secure for the claims file copies of the Veteran's VA treatment records from the Gainesville VA Medical Center (from November 2014 to present).  

3. 	If any of the above requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

4. 	After the above evidence is obtained, to the extent available, arrange for the Veteran to be afforded an examination by a psychiatrist or psychologist to determine the nature and likely etiology of his psychiatric disability.  The Veteran's claims file (to include this decision) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following:

(a) What is (are) the diagnosis(es) for the Veteran's current psychiatric disability(ies)?

(b) For each psychiatric disability diagnosed, please provide an opinion as to whether such is, at least as likely as not (50 percent or better probability), related to the Veteran's service.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  The examiner should also discuss specifically the psychiatric diagnoses already of record (to include PTSD and an anxiety disorder), and whether he or she disagrees with those past diagnoses.

If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

5. 	Regarding the claim to reopen a claim of service connection for COPD, the claim for an increased rating for ischemic heart disease, and the claim for TDIU, review the file and issue an appropriate SOC addressing those matters.  The Veteran and his representative must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in any of the matters, he must submit a timely substantive appeal.  If he timely perfects an appeal in any of the matters, the case should be returned to the Board.

6. 	After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claims.  If any remain denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


